IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-60747
                           Summary Calendar



      RICKY D RHODES

                       Plaintiff - Appellant


        v.

      MARVIN RUNYON, Post Master General of
      the United States Postal Service

                       Defendant - Appellee


_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (4:94-CV-125-D-D)
_________________________________________________________________
                            July 1, 1996
Before KING, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Ricky D. Rhodes appeals the district court’s granting of

summary judgment in favor of Marvin Runyon, Post Master General

of the United States Postal Service, in Rhodes’s Title VII

lawsuit against the Postal Service alleging racial

discrimination.   We affirm.


  *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                   1
                           I. BACKGROUND

     During 1991, Rhodes, a black male, worked on a temporary

basis at the U.S. Post Office in Greenville, Mississippi.     On

April 4, 1992, he received an appointment for a position as a

part-time flexible carrier at the Greenville facility.     As with

all new employees, Rhodes was required to undergo a ninety-day

probationary period during which he was to be trained to perform

the duties of letter carrier.   These duties included the delivery

and the “casing,” or sorting, of mail.     Employees are advised at

the beginning of their employment that they are subject to

“separation,” or termination, at any time during the probation

period if they fail to meet the performance standards of the

Postal Service.

     Gertrude Campbell, a black female, supervised Rhodes during

his probationary period.   Campbell conducted Rhodes’s thirty-day,

sixty-day, and eighty-day evaluations.     Campbell expected a

carrier to become proficient in the casing of at least two routes

during the probationary period.   Such proficiency included the

ability to case at least eighteen letters and eight “flats,” or

magazine-sized pieces of mail, per minute.     Among the individuals

assigned to train Rhodes during his probationary period were

experienced letter carriers Leon Brown and Elijah Phillips, both

black males.   For a short period of time after his first



                                  2
evaluation, Rhodes was assigned to the Crossroads Station where

he was supervised by John Grossi, a white male.   According to

Rhodes, Grossi addressed and treated him in a racially derogatory

manner while he was working at the Crossroads Station.

     In Campbell’s opinion, Rhodes’s performance during the

probationary period was marred by recurrent problems and

unresolved deficiencies.   Among other things, Rhodes never

reached the required level of proficiency in casing.

Consequently, after Rhodes’s eighty-day evaluation, Campbell

notified the Superintendent of Postal Operations in Greenville

that she felt Rhodes should be terminated.   The Superintendent

approved her decision and on June 25, 1992, Campbell issued

Rhodes a letter of separation.

     Rhodes filed an administrative complaint alleging that in

being discharged he had been discriminated against on the basis

of race.   The Postal Service investigated the complaint and

Rhodes elected to receive a final agency decision without a

hearing as to his discrimination claim.   In the Postal Service’s

final decision, it found no discrimination in connection with

Rhodes’s separation.   Rhodes appealed this decision to the Office

of Federal Operations of the Equal Employment Opportunity

Commission (the “EEOC”).   The EEOC found no discrimination and

Rhodes’s subsequent request for reconsideration was denied.

     On May 10, 1994, having exhausted his administrative

options, Rhodes brought this action in the United States District

                                 3
Court for the Northern District of Mississippi.   After discovery,

the Postal Service moved for summary judgment and, on November 1,

1995, the district court entered an Order granting the motion.

In its Memorandum Opinion, the district court held that Rhodes

failed to establish a prima facie case of discrimination.    In

addition, the court held that Rhodes presented insufficient

evidence tending to prove that the Postal Service’s reasons for

discharging him were a pretext for discrimination.   Rhodes timely

appealed.



                            II. ANALYSIS

     We review the granting of summary judgment de novo, applying

the same criteria used by the district court in the first

instance.   Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir.

1994); Conkling v. Turner, 18 F.3d 1285, 1295 (5th Cir. 1994).

First, we consult the applicable law to ascertain the material

factual issues.    King v. Chide, 974 F.2d 653, 655-56 (5th Cir.

1992).   We then review the evidence bearing on those issues,

viewing the facts and inferences to be drawn therefrom in the

light most favorable to the nonmoving party.    Lemelle v.

Universal Mfg. Corp., 18 F.3d 1268, 1272 (5th Cir. 1994); FDIC v.

Dawson, 4 F.3d 1303, 1306 (5th Cir. 1993), cert. denied, 114 S.

Ct. 2673 (1994).   Summary judgment is proper "if the pleadings,

depositions, answers to interrogatories, and admissions on file,



                                  4
together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law."   Fed. R. Civ. P.

56(c).   Where the evidence is such that a reasonable jury could

return a verdict for the nonmoving party, a dispute about a

material fact is “genuine.”    Meadowbriar Home for Children, Inc.

v. Gunn, 81 F.3d 521, 533 (5th Cir. 1996) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)); Amburgey v.

Corhart Refractories Corp., Inc., 936 F.2d 805, 809 (5th Cir.

1991).   There is no genuine issue for trial, however, if “the

record--taken as a whole--could not lead a rational trier of fact

to find for the nonmoving party.”    Davis v. Chevron U.S.A., Inc.,

14 F.3d 1082, 1084 (5th Cir. 1994) (citing Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

     Because it is unusual to find direct evidence of employment

discrimination, courts have devised an inferential method of

proving such discrimination.   Davis, 14 F.3d at 1085.   In

McDonnell Douglas Corp. v. Green, the Supreme Court set forth the

basic order of inferential proof for discrimination cases brought

under Title VII.   411 U.S. 792 (1973).   In a Title VII case, as

in any other action in which the plaintiff seeks to enforce

rights under a statute, the plaintiff is required to carry the

initial burden of establishing facts sufficient to warrant

recovery. Armstrong v. City of Dallas, 997 F.2d 62, 65 (5th Cir.

1993).   In a discharge case, a plaintiff establishes a prima

                                 5
facie case of discrimination by demonstrating that: (1) he is a

member of a protected group; (2) he was qualified for the job he

held; (3) he was discharged; and (4) after his discharge, his

employer filled the position with a person who is not a member of

the protected group.     Norris v. Hartmarx Specialty Stores, Inc.,

913 F.2d 253, 254 (5th Cir. 1990).



     Once the prima facie case is established, a rebuttable

presumption, or inference, of discrimination arises.     Armstrong,
997 F.2d at 65 & n.4.    (“More recently the [Supreme] Court has

described this as an inference.”).    At this point, under the

burden-shifting framework established in McDonnell Douglas, the

defendant bears the burden of articulating a legitimate,

nondiscriminatory business reason for the challenged action.

Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1089 (5th Cir.

1995).   If the defendant demonstrates such a reason, the burden

shifts back to the plaintiff to prove by a preponderance of the

evidence that the defendant’s proffered reasons were a pretext

for discrimination.     Texas Dep’t of Community Affairs v. Burdine,

450 U.S. 248, 253 (1981); Grizzle v. Travelers Health Network,

Inc., 14 F.3d 261, 267 (5th Cir. 1994).    Use of the term

“pretext” in this context does not mean that the Title VII

plaintiff must show that he was discharged solely on the basis of

his race, without regard to any alleged deficiencies:    “[N]o more

is required to be shown than that race was a `but for’ cause.”

                                  6
McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 282 (1976).

     Summary judgment is ordinarily “an inappropriate tool for

resolving claims of employment discrimination, which involve

nebulous questions of motivation and intent.”     Thornbrough v.

Columbus and Greenville R.R. Co., 760 F.2d 633, 640 (5th Cir.

1985).   This is because, to defeat a motion for summary judgment,

the plaintiff need not prove a prima facie case of

discrimination, but must simply raise a genuine issue of material

fact as to the existence of a prima facie case.     Id. at 641 n.8.

In the instant case, Rhodes clearly met two of the four elements

of a prima facie case under Title VII--the first and third

elements.   As a black man, Rhodes is a member of a protected

group; and he was discharged from his postal position.

     Nonetheless, the district court found that Rhodes failed to

establish a prima facie case because he did not satisfy the

second and fourth elements.   The court determined that Rhodes

failed to raise a genuine issue of material fact with regard to

whether he was qualified for the postal job and with regard to

whether the Postal Service replaced him with a nonminority

employee.

     Rhodes maintains that he did establish a prima facie case.

He contends that as to the second element there was evidence that

he would have been qualified for the postal position by the end




                                 7
of his probationary period.1   As to the fourth element of the

prima facie case, rather than offering evidence, Rhodes argues

that this element is unnecessary.     Citing Jones v. Western

Geophysical Co., he contends that a plaintiff is not required to

show that he was replaced by a member of a nonprotected group:

       All that the plaintiff need do is prove by a
       preponderance of the evidence that he was discharged
       from the position for which he was qualified “under
       circumstances which give rise to an inference of
       unlawful discrimination.” The underlying purpose of
       the fourth element in the McDonnell Douglas formulation
       is precisely to establish this unlawful inference of
       discrimination. But proof that the employer replaced
       the fired minority employee with a nonminority employee
       is not the only way to create such an inference.

669 F.2d 280, 284 (5th Cir. 1982).

       Notwithstanding the fact that the fourth element need not be

specifically addressed in every discrimination inquiry, we find

that Rhodes failed to establish a prima facie case because he did

not produce evidence giving rise to an inference of unlawful

discrimination.    Moreover, resolution of the prima facie issue is

   1
          In his appellate brief, Rhodes supports this assertion by
citing to a statement that Campbell made during her June 28, 1995
deposition. Speaking of Rhodes’s casing performance at the time of
his thirty-day evaluation, Campbell stated: “I think that he could
possibly have [met the casing requirement] on [route] 9 and [route]
13 possibly.” To characterize this statement as Rhodes does--i.e.,
“in [Campbell’s] opinion, [Rhodes] would have met the casing
requirement on these two routes by the end of his probationary
period”--is a bit of a stretch. In this regard, we note that the
raising of “conclusory allegations,” “unsubstantiated assertions,”
or “only a scintilla of evidence” is insufficient to show that
there is a genuine issue of material fact. Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. National
Wildlife Fed’n, 497 U.S. 871-73 (1990), Hopper v. Frank, 16 F.3d 92
(5th Cir. 1994), and Davis, 14 F.3d at 1086, respectively).

                                  8
unnecessary because Rhodes’s case ultimately stumbles during the

final movement of the McDonnell Douglas procedural minuet--the

pretext test.    Rhodes failed to present evidence sufficient to

convince a reasonable finder of fact that the Postal Service’s

proffered reasons for his discharge were pretextual.

     Assuming that Rhodes established a prima facie case, the

Postal Service had “the burden of producing evidence that the

adverse employment actions were taken for a legitimate,

nondiscriminatory reason.”     St. Mary’s Honor Ctr. v. Hicks, 113
S. Ct. 2742, 2747 (1993) (citation and internal quotation marks

omitted).   The Postal Service met its burden of production by

offering a legitimate reason for the decision to terminate

Rhodes--he did not measure up to the requirements of the job.

     “[W]here, as here, the employer offers a legitimate,

nondiscriminatory explanation for the adverse action, the burden

is on the employee to show that the explanation is merely a

pretext for discrimination.”     Armstrong, 997 F.2d at 67.    To show

that the proffered explanation was pretextual Rhodes was required

to show that “but for” his race he would not have been

discharged.     Ray v. Tandem Computers, Inc., 63 F.3d 429, 435 (5th

Cir. 1995); Jackson v. City of Killeen, 654 F.2d 1181, 1186 (5th

Cir. 1981) (citing McDonald, 427 U.S. at 282).    Rhodes was

required to show that race was a “significant factor” in the

Postal Service’s decision to discharge him.     Walsdorf v. Board of

Comm’rs, 857 F.2d 1047, 1052 (5th Cir. 1988) (finding that

                                   9
defendants discriminated against plaintiff, a female police

officer, on the basis of sex in not selecting her for promotion).

The ultimate issue is whether there was sufficient evidence for a

reasonable finder of fact to conclude that Campbell’s unfavorable

evaluations of Rhodes were merely a pretext, and that the true

reason for his dismissal was his race.   Grizzle, 14 F.3d at 267.

     A review of the record convinces us that no reasonable

factfinder could believe that the reasons offered by the Postal

Service were pretexts for discrimination.   Campbell testified

that she formally evaluated Rhodes three times during his

probationary period.   She indicated in her thirty-day evaluation

that, although she was generally pleased with Rhodes’s

performance, “he did not fully meet the expectations of the

position.”   Moreover, as his probationary period continued she

found that “he did not subsequently meet those expectations.”

Campbell explained:

     In his 60 and 80-day evaluations I listed any number of
     performance deficiencies, including the inability to
     case mail at an acceptable rate, the miscasing and
     misdelivery of mail, unsafe parking of his Postal
     vehicle, parking at unauthorized park points on the
     routes he was assigned to deliver, failure to secure
     the mail in his vehicle when parking, failure to follow
     my instructions concerning calling in on time when he
     would be unable to deliver his route without
     assistance, customer complaints concerning his
     performance, etc. Those evaluations told Mr. Rhodes
     exactly what was wrong with his work and what I
     expected of him.

     In his appellate brief, Rhodes spends a good deal of time

focusing on Campbell’s evaluation of his casing abilities.

                                10
However, Campbell’s dissatisfaction with Rhodes’s casing

performance was merely one aspect of her overall impression that

he was “not the sort of individual we would want as a permanent

employee.”     Campbell testified:    “[T]he failure to case mail at

an acceptable rate was only one of the problems I had with his

work.     The remaining problems mentioned above, especially his

failure to follow my instructions, would have been more than

enough to justify his separation.”

        Furthermore, perhaps the fact most fatal to Rhodes’s attempt

to show that the reasons proffered by the Postal Service were

pretextual is the fact that it was Campbell who decided to

terminate Rhodes.2    Campbell is a black woman.    She was Rhodes’s

supervisor and she testified that the decision to discharge

Rhodes was entirely her own.     It is particularly difficult to

show racial animus when both parties are members of the same

race.     See Farias v. Bexar County Bd. of Trustees for Mental

Health and Mental Retardation Servs., 925 F.2d 866, 879 (5th

Cir.), cert. denied, 502 U.S. 866 (1991).       We were faced with a

similar scenario in Farias, where a plaintiff of Hispanic descent

alleged that the defendant trustees voted not to renew his

    2
          In attempting to show that the reasons articulated by the
Postal Service for his discharge were a pretext for discrimination,
Rhodes alleges that John Grossi used racially derogatory language
in addressing him and discriminated against him in job assignments
at the Crossroads Station. Even accepting Rhodes’s allegations as
true for purposes of reviewing this summary judgment, this argument
is unavailing. It is uncontested on appeal that the decision to
discharge Rhodes was Campbell’s.

                                     11
contract on the basis of his national origin.     Id.   In Farias, we

held that the district court’s finding of no discrimination was

not clearly erroneous because one of the three defendants, three

other trustees who voted not to renew the plaintiff’s contract,

and the person who replaced the plaintiff, were all of Hispanic

ancestry.    Id. at 878-79.   Similarly, in the case at bar, the

evidence before us demonstrates that Campbell did not consider

Rhodes’s race in determining to discharge him during the course

of his probationary period.

     We conclude that there is insufficient evidence that but for

Rhodes’s race he would not have been terminated by the Postal

Service.    Rhodes cannot prevail on his Title VII claim because

the record, taken as a whole, could not lead a reasonable finder

of fact to find that the Postal Service’s articulated reasons for

discharging him were pretextual.



                          III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                  12